Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is to Van Wyk (US 2016/0195379).  Van Wyk discloses a method of setting up a network includins a plurality of electronic detonators (18s) and a control unit (12), which are in connection with each other via a bus system(14), wherein each of the detonators comprises a communication module (22s) which is in connection with the bus system, for a communication between the detonator and the control unit via the bus system and wherein.
Van Wyk does not disclose, however, the method of setting up a network wherein as a part of the setting up of the network, as yet unidentified detonators  are identified by the control unit, characterized in that a unique identifier (UID) is associated with each of the detonators  and that, in the context of the identification of the detonators, a bit-wise bidirectional communication between the control unit and the detonators is carried out in the network, wherein - a first loop is run through iteratively in accordance with the number of unidentified detonators in the network, wherein, after each run-through of the first loop, an additional detonator is identified, and - in each iteration of the first loop, in accordance with the number of bits of the unique identifier (UID) of the detonators, a second loop is iteratively run through, wherein, in each iteration of the second loop, the as yet unidentified detonators transmit a bit of the unique identifier (UID) thereof and apply it to the bus, and, after each iteration of the second loop of the control unit, an additional bit of the unique identifier (UID) of a detonator is known, wherein problems of access to the bus system are solved by a bit-wise arbitration which is carried out bit by bit by each detonator by a monitoring of the level on the bus system.  Additionally, there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify Van Wyk in such a manner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641